DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 8, 2022 in response to the previous Non-Final Office Action (11/08/2021) is acknowledged and has been entered.
	Claims 1 – 7, 9 – 11, 14 – 15 and 17 – 20 are currently pending.
	Claims 8, 12 – 13 and 16 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
Objection to Specification

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 6, 9 – 11 and 15 – 20 rejected under 35 U.S.C. 103 as being unpatentable over Verizon in view of Tajima (US 5,404,013).
Regarding claim 9, Verizon teaches, in at least figures 1, 2A, 3 – 4, 6A and 8A, a system for video capture of a subject from environment, the system comprising: at least one camera, having a lens, for capturing video data of the subject in the environment (¶21, 32: the real-world scene may include any indoor or outdoor real-world location such as the streets of a city, a museum, a scenic landscape, a satellite orbiting and looking down upon the Earth, the surface of another planet, or the like…Structured light detection facility 104 may include any suitable hardware or combination of hardware and software (e.g., visible light video cameras, IR optical sensors, optical filters, computing systems, computing software, etc.) configured to detect structured light patterns); wherein the environment also includes walls and floors (¶21, 32: the real-world scene may include any indoor or outdoor real-world location such as the streets of a city, a museum, a scenic landscape, a satellite orbiting and looking down upon the Earth, the surface of another planet, or the like); at least one IR sensor linked to the at least one camera, wherein the at least one IR sensor is sensitive to IR light for capturing IR video data of the subject (¶40-47: Optical sensor 206 may include any suitable hardware or combination of hardware and software configured to detect (e.g., sense, receive, record, etc.) a structured light pattern reflecting from the surfaces of object 202 (i.e., structured light pattern reflection 216 of structured light pattern 214); optical sensor 206 may include or be implemented by an IR sensor that is sensitive to light in an IR portion of the electromagnetic spectrum); at least one IR light source positioned behind and around the subject in such a way that the back of the subject is illuminated to provide an outline of the subject (¶40-47: Structured light pattern 214 may include or be implemented by any suitable pattern of light (e.g., IR light, visible light, etc., as may be emitted by structured light emitter 204); figs. 3-4; ¶56-63, 77-81: real-world scene 402 of FIG. 4 is shown to be surrounded by inward-facing synchronous nodes 404-i, and may surround at least one outward-facing node 404-o (collectively referred to as "nodes 404")); and a video processor connected to the at least one camera and the at least one IR sensor, the video processor configured to process the video data from the at least one camera and the IR video data from the at least one sensor, to identify the outline of the subject in the video data using the IR video data (¶77-81: Based on depth data generated by processing unit 310, system 100 (e.g., processing unit 310 or another component of system 100) may generate a volumetric data stream (e.g., a real-time volumetric data stream) representative of a dynamic volumetric model of the surfaces of objects 406 included in real-world scene 402. Processing unit 310 may further generate virtual reality media content representative of real-world scene 402 (e.g., based on the volumetric data stream) and provide the virtual reality media content to media player device 314). Verizon fails to explicitly disclose an encoder, connected to the lens of the at least one camera, for measuring a focus distance from the at least one camera to the subject and a processor to enhance the identification of the outline using the focus distance and contrast detection, wherein the contrast detection detects areas with a highest amount of contrast as areas occupied by the subject.
	In the same field of endeavor, Tajima teaches IR imaging system wherein positional information of the lens system 11 that corresponds to the distance to the target is detected by an encoder 35 (c.12, ll.9-11) and a low pass filter having a sharp cutoff characteristic for eliminating noise from said output signals of said infrared detection array and a frequency discrimination filter for receiving an output of said low pass filter, said frequency discrimination filter having a characteristic that gently enhances high frequency components in said output of said low pass filter (claim 2; c.9, ll.1-6). In light of the teaching of Tajima, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Tajima’s teachings in Verizon’s system because an artisan of ordinarily skill would recognize that this would result in a sharper image with edge/subject enhancement.

Regarding claim 10, Verizon in view of Tajima discloses all of the aforementioned limitations of claim 9. Verizon also teaches further comprising a beam splitter to split light coming from the subject into two so that each of the at least one camera and the at least one IR sensor has an identical field of view (¶31, 40: structured light emitter 204 may include a device configured to emit a light beam 210 based on stimulated emission of electromagnetic radiation that may be processed, split, shaped, filtered, or otherwise treated by an optical element 212).

Regarding claim 11, Verizon in view of Tajima discloses all of the aforementioned limitations of claim 10. Verizon also teaches wherein the beam splitter is aligned in such a way that every pixel on the at least one camera has a counterpart on the at least one IR sensor (¶31, 40: Structured light emission facility 102 may include any suitable hardware or combination of hardware and software (e.g., devices configured to generate light beams based on stimulated emission of electromagnetic radiation such as laser devices or similar devices associated with any suitable part of the electromagnetic spectrum, light beam splitters or shapers, computing systems, computing software, etc.) configured to emit structured light patterns onto surfaces of objects included in a real-world scene from different fixed positions with respect to the real-world scene and within different frequency bands (e.g., IR frequency bands, visible light frequency bands, etc.)).

Regarding claim 15, Verizon in view of Tajima discloses all of the aforementioned limitations of claim 9. Tajima also teaches further comprising a sub-processor to enhance and separate the subject from environment using the focus distance (claim 2; c.9, ll.1-6: a low pass filter having a sharp cutoff characteristic for eliminating noise from said output signals of said infrared detection array and a frequency discrimination filter for receiving an output of said low pass filter, said frequency discrimination filter having a characteristic that gently enhances high frequency components in said output of said low pass filter).


Claim 1, 3 – 6 rejected as applied to claims 9 – 11 above. The method steps as claimed would have been implied by the apparatus of Verizon in view of Tajima.

Claim 17 – 20 rejected as applied to claims 9 – 10 and 15 above. The method steps as claimed would have been implied by the apparatus of Verizon in view of Tajima.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verizon in view of Tajima in view of Marason et al. (US 9,472,005).
Regarding claim 2, Verizon in view of Tajima discloses all of the aforementioned limitations of claim 1. Verizon also teaches the use of a visible light camera (¶32: Structured light detection facility 104 may include any suitable hardware or combination of hardware and software (e.g., visible light video cameras, IR optical sensors, optical filters, computing systems, computing software, etc.) configured to detect structured light patterns). The combination fails to explicitly disclose wherein the first camera includes at least one RGB color camera used for image capture.
	In the same field of endeavor, Marason teaches a projection and camera system for augmented reality environment wherein camera 210 may be implemented in several ways. In some instances, the camera may be embodied an RGB camera (c.6, ll.5-10). In light of the teaching of Marason, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marason’s configuration in Verizon’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of output visible by humans.
Claim 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verizon in view of Tajima in view of French (US 2008/0110115).
Regarding claim 14, Verizon in view of Tajima discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose further comprising fitting walls and floor with IR absorbent material.
	In the same field of endeavor, French teaches a user friendly exercise environment that tracks user movement using IR sensors which includes a blue floor and blue walls may advantageously preferentially absorb light in the infrared range. This reduces reflected infrared light received by the sensors 20 of the system 16, reducing interference with infrared light emitted from the beacon 22 directly to the sensors 20. In addition, all common light sources emit some amount of infrared light. By reducing the overall amount of light in the physical space 10, the absolute amount of infrared light introduced into the physical space 10 is reduced. This also may improve the performance of the exercise system 16 in tracking the position of the beacon 22 as the user 14 moves (¶29). In light of the teaching of French, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use French’s configuration in Verizon’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of more accurate object detection and tracking by excluding the background.

Claim 7 rejected as applied to claim 14 above. The method steps as claimed would have been implied by the apparatus of Verizon in view of Tajima in view of French.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698